571 P.2d 103 (1977)
Rebecca Ann Jones, now known as Rebecca Ann Chapman, Appellant,
v.
Clifford A. JONES, II, Respondent.
No. 8926.
Supreme Court of Nevada.
November 16, 1977.
David Abbatangelo, Las Vegas, for appellant.
Bell, Leavitt & Green, Las Vegas, for respondent.

OPINION
PER CURIAM:
Appellant and respondent were divorced. A property settlement agreement, approved by the court, ordered respondent to pay appellant alimony in monthly installments for a period of 10 years or until death or remarriage of appellant. The agreement further stipulated that, should appellant cohabit with another man, alimony payments would cease.
Respondent ceased alimony payment to appellant, claiming she was cohabiting with another man. Appellant commenced this action to enforce the agreement. The district judge ruled in favor of the defendant-respondent, finding that appellant had in fact cohabited as alleged in the answer.
The sole issue presented is whether there is sufficient evidence to support that finding. We have reviewed the record and find that the court's ruling is amply supported by substantial evidence. Therefore, it may not be disturbed on appeal. Ormachea v. Ormachea, 67 Nev. 273, 217 P.2d 355 (1950).
Affirmed.[1]
NOTES
[1]  The Chief Justice designated Hon. David Zenoff, Justice (Retired), to sit in this case. Nev. Const. art. 6, § 19.